Exhibit 10.35

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

Expansion (“Phase 2 Project”)

  

CHANGE ORDER NUMBER: SP2/BE-005

 

DATE OF CHANGE ORDER: September 12, 2007

COMPANY: Sabine Pass LNG, L.P.   

ADJUSTMENT TO CONTRACTOR’S

FIXED FEE NO#2

CONTRACTOR: Bechtel Corporation    DATE OF AGREEMENT: July 21, 2006   

 

 

The Agreement between the Parties listed above is changed as follows:

Increase in the Fixed Fee associated with the implementation of the following
agreed Scope Changes:

 

1.   

Addition of 9 Ambient Air Vaporizers (Trend No. F-1009R1)

Engineer, design, procure and install AAV Pilot Test Train based on eighteen
(18) Ambient Air Vaporizer (AAV) Cells, an increase of nine AAVs.

   $ 5,987,000 2.   

Additional Dredging Marine Basin & Flare Area (Trend No. F-0004)

Proceed with contracting for additional dredging in the marine infield and the
construction dock area to address build up of silt layers.

   $ 5,306,000 3.   

ESD Philosophy Revisions (Trend No. F-1001)

Provide Home Office services to support ESD Philosophy changes. This
modification revises the initial delineation in Phase 1 design for ESD-1 and
ESD-2 application between PERC valve and unloading operation valves.

   $ 181,000 4.   

ESD Equipment Revisions (Trend No. F-1006)

Delete 24” SCV subheader (eliminating ESD valve), and replace with (2) 30” ESD
valves on the dual header, complete with modified functionality including P&ID
updates and DCS changes.

   $ 67,000 5.   

Pipeline Compressor Additions (Trend No. F-1008)

Add additional pipeline compressor equipment and testing services to existing
Purchase Order

   $ 74,002 6.   

Send-Out Piping Modifications (Trend No. F-1014)

Implement changes to Reciprocating Packaged Compressor as identified in Extra
Charge Approval Request (ECAR) No. 7 dated April 5, 2007

   $ 75,030 7.   

Change Order SP2/BE-004 Remainder

The total changes identified under Change Order No. SP2/BE-004 amounted to
increased costs of $25,400,000. The Fixed Fee adjustment was calculated based on
$25,000,000. This line item represents the excess cost of $400,000 not
previously included in the Fixed Fee adjustment.

   $ 400,000    Total Changes:    $ 12,090,032              Fixed Fee
Adjustment:    $ 400,000          

The Total Changes listed above increase the cost of the Phase 2 Project by
US$12,090,032. Pursuant to Section 7.2 of Article 7 of the Agreement, for each
US$5,000,000 increase in the cost of the Phase 2 Project, individually or in the
aggregate, the Fixed Fee will be adjusted by US$200,000. Consequently, this
Change Order represents an adjustment to the Fixed Fee in the amount of US
$400,000 (4% x $10,000,000). The remaining $ 2,090,032 of the Total Changes will
added to a future Change Order when the next US$5,000,000 threshold is achieved.

 

Page 1 of 3



--------------------------------------------------------------------------------

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

Expansion (“Phase 2 Project”)

  

CHANGE ORDER NUMBER: SP2/BE-005

 

DATE OF CHANGE ORDER: September 12, 2007

COMPANY: Sabine Pass LNG, L.P.   

ADJUSTMENT TO CONTRACTOR’S

FIXED FEE NO#2

CONTRACTOR: Bechtel Corporation    DATE OF AGREEMENT: July 21, 2006   

 

 

References:

Bechtel Letter No. 25279-001-T007-GAM-00031

Bechtel Letter No. 25279-001-T007-GAM-00035

Bechtel Letter No. 25279-001-T007-GAM-00039

SPLNG Letter No. SP-BE-C-258 dated April 17, 2007

Project Instruction Forms SP2-007, SP2-017, SP2-018 and SP2-019

Extra Charge Approval Request (ECAR) No. 7 dated April 5, 2007

Change Order No. SP2/BE-004

Detail Estimates:

Attachment A – Ambient Air Vaporizers

Attachment B – Additional Dredging

Attachment C – ESD Philosophy Revisions

Attachment D – ESD Equipment Revisions

Attachment E – Pipeline Compressor Additions

Attachment F – Send-Out Piping Modifications

Attachment G – Adjusted Fixed Fee Table

 

 

Adjustment to Contractor’s Fixed Fee

 

The original Fixed Fee was

   $ 18,500,000

Change in Fixed Fee by previously authorized Change Orders

   $ 1,000,000

The Fixed Fee prior to this Change Order was

   $ 19,500,000

The Fixed Fee will be increased by this Change Order in the amount of

   $ 400,000

The new Fixed Fee including this Change Order will be

   $ 19,900,000

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order #005
  upon the Fixed Fee and shall be deemed to compensate Bechtel fully for such
change.

Upon execution of this Change Order by Company and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 2 of 3



--------------------------------------------------------------------------------

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

Expansion (“Phase 2 Project”)

  

CHANGE ORDER NUMBER: SP2/BE-005

 

DATE OF CHANGE ORDER: September 12, 2007

COMPANY: Sabine Pass LNG, L.P.   

ADJUSTMENT TO CONTRACTOR’S

FIXED FEE NO#2

CONTRACTOR: Bechtel Corporation    DATE OF AGREEMENT: July 21, 2006   

 

 

 

/s/ Stan Horton

   

/s/ Jose Montalvo

* Charif Souki     Contractor Chairman    

Jose Montalvo

    Name

10/2/07

   

Project Manager

Date of Signing     Title    

08 Oct 07

    Date of Signing

/s/ Stan Horton

    * Stan Horton     President & COO Cheniere Energy    

10/2/07

    Date of Signing    

/s/ Ed Lehotsky

    * Ed Lehotsky     Owner Representative    

2 October 2007

    Date of Signing    

 

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 3 of 3



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-006 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 10, 2007 COMPANY: Sabine Pass LNG, L.P.    ADJUSTMENT TO
CONTRACTOR’S    FIXED FEE NO#3 CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

 

The Agreement between the Parties listed above is changed as follows:

 

I. Increase in the Fixed Fee associated with the implementation of the following
agreed Scope Changes:

 

1.    Change Order SP2/BE-005 Carry-Over Balance    $ 2,090,032

The total changes identified under Change Order No. SP2/BE-005 amounted to
increased costs of $12,090,032. The corresponding Fixed Fee adjustment was
calculated based on $10,000,000. This line item represents the remainder
difference of $2,090,032 not previously included in the Fixed Fee adjustment
calculation.

 

2.    Kinder Morgan Meters    $ 9,915,447

 

  a. Procure and install piles for pipe supports related to the addition of two
(2) Kinder Morgan meters.

 

  b. Prepare a Class IV Estimate identifying costs associated with the
Engineering, Procurement and Construction (EPC) of the additional Kinder Morgan
Meters based on design criteria provided by Company.

 

  c. EPC of Kinder Morgan Meters and associated facilities.

 

Amount Eligible for Fixed Fee Calculation:    $ 12,005,479

 

  3. Change Order SP2/BE-006 Carry Over

Fixed Fee increases are based on increments of $5,000,000. Consequently, the
Fixed Fee increase associated with this Change Order is calculated based on
$10,000,000 (4% x $10,000,000) for a total Fixed Fee Adjustment of $400,000. The
remaining balance of $2,005,479 will added to a future Change Order when the
next US$5,000,000 threshold is achieved.

 

Total Fixed Fee Adjustment Amount:    $ 400,000       

 

II. Article 2 of the Agreement titled “DEFINITIONS” is hereby amended to add the
following definitions:

2.87 “Kinder Morgan Meters” means the meters to be engineered, procured and
constructed for the Phase 2 Facility by Bechtel or a Company Contractor, which
are designated as “KM Meters”.

2.88 “Provisional Acceptance (KM Meters) means that all Services to be performed
by Bechtel or its Subcontractors and all work to be performed by Company
Contractors and all other obligations under this Agreement are fully and
completely performed in accordance with the terms of this Agreement, to achieve
the following: (i) RFH of the KM Meters; (ii) delivery by Bechtel to Company of
a comprehensive Punchlist for the Services, including a cost estimate to
complete the Punchlist, and the approval of such Punchlist and cost estimate by
Company; (iii) delivery by Bechtel to Company of all documentation required to
be delivered under this Agreement as a prerequisite of achievement of
Provisional Acceptance (KM Meters), including as-built drawings; (iv) delivery
by Bechtel to Company of all remaining capital spares, capital spare parts and
consumable spare parts purchased by Bechtel or its Subcontractors and still in
Bechtel’s or its Subcontractors’ possession; and (iv) delivery by Bechtel to
Company of a Notice of Provisional Acceptance (KM Meters) as required under
Section 11.5(A).

 

Page 1 of 5



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-006 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 10, 2007 COMPANY: Sabine Pass LNG, L.P.    ADJUSTMENT TO
CONTRACTOR’S    FIXED FEE NO#3 CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

III. Section 2.39 of Article 2 of the Agreement is hereby deleted in its
entirety and replaced by the following Section 2.39:

“2.39 “Final Acceptance” means that all Services to be performed by Bechtel or
its Subcontractors and all work to be performed by Company Contractors and all
other obligations under this Agreement (except for Services and obligations that
survive the termination or expiration of this Agreement, including obligations
for Warranties and correction of Defective Services) are fully and completely
performed in accordance with the terms of this Agreement, including: (i) the
achievement of Provisional Acceptance (BOP), Provisional Acceptance (Tank
S-104), Provisional Acceptance (Tank S-105) and Provisional Acceptance (KM
Meters); (ii) the completion of all Punchlist items, except those Punchlist
items that Company has expressly in writing excused Bechtel or Company
Contractors from performing; (iii) delivery by Bechtel to Company of a fully
executed final conditional lien and claim waiver in the form of Attachment I,
Schedule I-3; (iv) delivery by Bechtel of fully executed final conditional lien
and claim waivers from all Major Bechtel Subcontractors in the form of
Attachment I, Schedule I-4; (v) delivery by all Company Contractors and their
subcontractors of conditional or unconditional final lien and claim waivers as
required by the applicable Company Contracts; (vi) delivery by Bechtel to
Company of all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Final Acceptance; (vii) unless otherwise
instructed by Company pursuant to Section 18.2, removal from the Phase 2 Site of
all of the personnel, supplies, waste, materials, rubbish, and temporary
facilities of Bechtel, Bechtel Subcontractors and Company Contractors; and
(viii) delivery by Bechtel to Company of all remaining consumable spare parts
and capital spare parts purchased by Bechtel or its Subcontractors and still in
Bechtel’s or its Subcontractors’ possession; (ix) delivery by Bechtel to Company
of a Notice of Final Acceptance as required under Section 11.6.”

 

IV. Section 11.2 of Article 11 of the Agreement is hereby deleted in its
entirety and replaced by the following Section 11.2:

“Punchlist. Whenever a System is Ready for Handover, Bechtel shall submit to
Company for Company’s review a Punchlist for that System. Bechtel shall
thereafter modify the Punchlist as directed by Company, and the Parties shall
then mutually agree upon the Punchlist for such System. Bechtel shall update
such Punchlist as appropriate as additional Services and work are performed with
respect to such System. At the same time that it gives Company notice that the
requirements for Provisional Acceptance (BOP), Provisional Acceptance (Tank
S-104), Provisional Acceptance (Tank S-105) or Provisional Acceptance (KM
Meters) have been met pursuant to Section 11.3, 11.4, 11.5 or 11.5(A), as
applicable, Bechtel shall also submit to Company for Company’s review an updated
Punchlist for all Systems. Bechtel shall thereafter modify such updated
Punchlist as directed by Company, and the Parties shall then mutually agree upon
the final Punchlist for all Systems. Bechtel shall not have any obligation to
perform Company Contractor’s Punchlist work.”

 

V. Article 11 of the Agreement is hereby amended to add the following
Section 11.5(A):

“11.5(A) Provisional Acceptance (KM Meters). When all the requirements for
Provisional Acceptance (KM Meters) have been met, Bechtel shall so notify
Company in writing using the Notice of Provisional Acceptance Form attached
hereto as Attachment N. Within thirty (30) days of the date of such notice,
Company shall give Bechtel written notice of Company’s Provisional Acceptance
(KM Meters), or will advise Bechtel in writing of any Services remaining to be
performed by Bechtel and any work remaining to be performed by Company
Contractors, related to the KM Meters, other than Services or work of a
Punchlist nature. Upon completion of such Services and the completion of such
work by Company Contractors, Bechtel shall so notify Company in writing using
the Notice of Provisional Acceptance Form attached hereto as Attachment N.
Within ten (10) days of the date of such notice, Company shall in writing give
Bechtel

 

Page 2 of 5



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-006 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 10, 2007 COMPANY: Sabine Pass LNG, L.P.    ADJUSTMENT TO
CONTRACTOR’S    FIXED FEE NO#3 CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

notice of Company’s Provisional Acceptance (KM Meters), or written notice of any
Services remaining to be performed by Bechtel and any work remaining to be
performed by Company Contractors, related to the Services. In the latter
instance, the foregoing procedure with respect to such specified unfinished
Services and work will be repeated. Company’s use of the Services shall not
constitute Provisional Acceptance (KM Meters). If Company fails to give the
required notice within the specified period above, provided that Bechtel gave
notice of Provisional Acceptance (KM Meters) on the required Notice of
Provisional Acceptance Form, and provided further that Bechtel has reasonably
complied with the requirements for achieving Provisional Acceptance (KM Meters),
as defined herein, then Bechtel shall be deemed to have achieved Provisional
Acceptance (KM Meters), but only as between Bechtel and Company, and not with
respect to any Company Contractor. Such Provisional Acceptance (KM Meters) shall
not relieve Bechtel of any obligations surviving Provisional Acceptance (KM
Meters), Final Acceptance or of any Defective Services.”

 

VI. The first sentence of Section 11.6 of Article 11 of the Agreement is hereby
revised to include reference to Provisional Acceptance (KM Meters) as follows:

“After Provisional Acceptance (BOP), Provisional Acceptance (Tank S-104),
Provisional Acceptance (Tank S-105) and Provisional Acceptance (KM Meters),
Bechtel shall ensure that all items on the Punchlist are completed unless
Company in writing excuses the completion of certain Punchlist items.”

 

VII The first sentence of Section 13.1.2 of Article 13 of the Agreement is
hereby revised to include reference to Provisional Acceptance (KM Meters) as
follows:

“Provided Company has notified Bechtel in writing, within a reasonable time
after Company’s discovery of a Defect in the Services at any time during the
performance of the Services and within eighteen (18) months after Provisional
Acceptance (BOP) with respect to the Balance of Plant, and within eighteen
(18) months after Provisional Acceptance (Tank S-104) with respect to Tank
S-104, and within eighteen (18) months after Provisional Acceptance (Tank S-105)
with respect to Tank S-105, and within eighteen (18) months after Provisional
Acceptance (KM Meters) with respect to the KM Meters (each such period during
the performance of the Services and for eighteen (18) months after the
respective Provisional Acceptance hereinafter called “Defect Correction
Period”), stating with reasonable specificity the reasons Company believes such
Services are Defective, Bechtel shall promptly correct (by repair, replacement,
re-performance or otherwise) such Defective Services and perform any other
Services, including construction and management Services, necessary to correct
such Defective Services (“Corrective Services”).”

 

Page 3 of 5



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-006 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 10, 2007 COMPANY: Sabine Pass LNG, L.P.    ADJUSTMENT TO
CONTRACTOR’S    FIXED FEE NO#3 CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

 

References:

Project Instruction Form SP2-030

Project Instruction Form SP2-032

Project Instruction Form SP2-034

Change Order No. SP2/BE-005

Detail Estimates:

Attachment A – Kinder Morgan Meters

Attachment B – Adjusted Fixed Fee Table

 

 

Adjustment to Contractor’s Fixed Fee

 

The original Fixed Fee was

   $  18,500,000

Change in Fixed Fee by previously authorized Change Orders

   $ 1,400,000

The Fixed Fee prior to this Change Order was

   $ 19,900,000

The Fixed Fee will be increased by this Change Order in the amount of

   $ 400,000

The new Fixed Fee including this Change Order will be

   $ 20,300,000

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order #006
upon the Fixed Fee and shall be deemed to compensate Bechtel fully for such
change.

Upon execution of this Change Order by Company and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 4 of 5



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-006 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 10, 2007 COMPANY: Sabine Pass LNG, L.P.    ADJUSTMENT TO
CONTRACTOR’S    FIXED FEE NO#3 CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

 

 

/s/ Charif Souki

   

Bechtel /s/ Jose Montalvo

* Charif Souki     Contractor Chairman    

/s/ Jose Montalvo

    Name

12-19-07

   

Project Mgr

Date of Signing     Title    

07 Jan 08

    Date of Signing

/s/ Stan Horton

    * Stan Horton     President & COO Cheniere Energy    

12/19/07

    Date of Signing    

/s/ Ed Lehotsky

    * Ed Lehotsky     Owner Representative    

Dec 18, 2007

    Date of Signing    

 

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 5 of 5



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-007 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 3, 2007 COMPANY: Sabine Pass LNG, L.P.    Commissioning
and Start-Up Support Services CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

 

The Agreement between the Parties listed above is changed as follows:

 

I. Section 4.13 of the Agreement, titled “Commissioning and Start-Up Support
Services”, is hereby revised to add the following Section 4.13.5:

Notwithstanding the foregoing, and if requested by Company to do so, Bechtel
will provide preliminary support services related to Commissioning and Start-Up
(“Preliminary CSU Services”) such as assistance with planning activities,
estimate preparation and development of procedures and initial schedules. For
the performance of such Preliminary CSU Services, Company shall pay Bechtel a
total compensation consisting of Bechtel’s recoverable costs as defined in
Attachment C “Recoverable Costs,” plus a Fixed Fee. For all other CSU Services,
Bechtel may furnish commissioning, start-up and performance testing personnel on
a “seconded” basis as provided above in this Section 4.13.

Note: Actual compensation adjustments for Preliminary CSU Services provided will
be addressed in a future Change Order.

 

 

Adjustment to Contractor’s Fixed Fee

 

The original Fixed Fee was

   $  18,500,000

Change in Fixed Fee by previously authorized Change Orders

   $ 1,800,000

The Fixed Fee prior to this Change Order was

   $ 20,300,000

The Fixed Fee will be increased by this Change Order in the amount of

   $ 0.00

The new Fixed Fee including this Change Order will be

   $ 20,300,000

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order #007
upon the Fixed Fee and shall be deemed to compensate Bechtel fully for such
change.

Upon execution of this Change Order by Company and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 1 of 2



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2

Receiving, Storage and Re-Gasification Terminal

   CHANGE ORDER NUMBER: SP2/BE-007 Expansion (“Phase 2 Project”)    DATE OF
CHANGE ORDER: December 3, 2007 COMPANY: Sabine Pass LNG, L.P.    Commissioning
and Start-Up Support Services CONTRACTOR: Bechtel Corporation    DATE OF
AGREEMENT: July 21, 2006   

 

 

 

/s/ Charif Souki

   

/s/ Jose Montalvo

* Charif Souki     Contractor Chairman    

Jose Montalvo

    Name

1-10-08

   

Project Manager

Date of Signing     Title    

22 Jan 2008

    Date of Signing

/s/ Stan Horton

    * Stan Horton     President & COO Cheniere Energy    

1-9-08

    Date of Signing    

/s/ Ed Lehotsky

    * Ed Lehotsky     Owner Representative    

Jan 8, 2008

    Date of Signing    

 

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 2 of 2



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2    CHANGE ORDER NUMBER: SP2/BE-008
Receiving, Storage and Re-Gasification Terminal    Expansion (“Phase 2 Project”)
   DATE OF CHANGE ORDER: December 18, 2007    COMPANY: Sabine Pass LNG, L.P.   
ADJUSTMENT TO CONTRACTOR’S    FIXED FEE NO#4 CONTRACTOR: Bechtel Corporation   
DATE OF AGREEMENT: July 21, 2006   

 

 

The Agreement between the Parties listed above is changed as follows:

 

I. Increase in the Fixed Fee associated with the implementation of the following
agreed Scope Changes:

 

1.    Additional Dredging (Trend F-1058)    $ 3,644,168   

Add additional dredging quantities in the tug berth (bucket dredge) and main
basin (suction dredge).

   2.    Pipe Corrosion Pads (Trend F-1047)    $ 111,320   

Incorporate into specification and design a corrosion barrier to prevent contact
between bare pipe and steel supports and prevent moisture build-up.

   3.    4” Parallel Bypass Control Valve on P1 Recondenser (Trend F-1044)    $
52,351   

Provide technical confirmation that SPLNG procured valve is appropriate for the
process system; identify and procure miscellaneous piping components and provide
installation of valve assembly.

          

Total Amount of agreed Scope Changes:

(Items 1, 2 & 3 above)

   $ 3,807,839                4.    Change Order SP2/BE-006 Carry-Over    $
2,005,479   

This line item represents the remainder difference of $2,005,479 not previously
included in the Fixed Fee adjustment calculation.

          

Amount Eligible for Fixed Fee Calculation:

(Items 1, 2, 3 & 4 above)

   $ 5,813,318                5.    Change Order SP2/BE-008 Fixed Fee      

Fixed Fee increases are based on increments of $5,000,000. Consequently, the
Fixed Fee increase associated with this Change Order is calculated based on
$5,000,000 (4% x $5,000,000) for a total Fixed Fee Adjustment of $200,000. The
remaining balance of $813,318 will be added to a future Change Order when the
next US$5,000,000 threshold is achieved.

          

Total Fixed Fee Adjustment Amount:

   $ 200,000               

 

Page 1 of 3



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2    CHANGE ORDER NUMBER: SP2/BE-008
Receiving, Storage and Re-Gasification Terminal    Expansion (“Phase 2 Project”)
   DATE OF CHANGE ORDER: December 18, 2007    COMPANY: Sabine Pass LNG, L.P.   
ADJUSTMENT TO CONTRACTOR’S    FIXED FEE NO#4 CONTRACTOR: Bechtel Corporation   
DATE OF AGREEMENT: July 21, 2006   

 

 

ATTACHMENTS:

Attachment A – Trend Estimate (F-1058)

Attachment B – Trend Estimate (F-1047)

Attachment C – Trend Estimate (F-1044)

Attachment D – Adjusted Fixed Fee Table

REFERENCES:

Project Instruction Form SP2-018

Project Instruction Form SP2-028

Project Instruction Form SP2-029

 

 

Adjustment to Contractor’s Fixed Fee

 

The original Fixed Fee was

   $ 18,500,000

Change in Fixed Fee by previously authorized Change Orders

   $ 1,800,000

The Fixed Fee prior to this Change Order was

   $ 20,300,000

The Fixed Fee will be increased by this Change Order in the amount of

   $ 200,000

The new Fixed Fee including this Change Order will be

   $ 20,500,000

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order #008
upon the Fixed Fee and shall be deemed to compensate Bechtel fully for such
change.

Upon execution of this Change Order by Company and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 2 of 3



--------------------------------------------------------------------------------

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2    CHANGE ORDER NUMBER: SP2/BE-008
Receiving, Storage and Re-Gasification Terminal    Expansion (“Phase 2 Project”)
   DATE OF CHANGE ORDER: December 18, 2007    COMPANY: Sabine Pass LNG, L.P.   
ADJUSTMENT TO CONTRACTOR’S    FIXED FEE NO#4 CONTRACTOR: Bechtel Corporation   
DATE OF AGREEMENT: July 21, 2006   

 

 

 

/s/ Charif Souki

   

/s/ Jose Montalvo

* Charif Souki     Contractor Chairman    

Jose Montalvo

    Name

1-10-08

   

Project Manager

Date of Signing     Title    

22 Jan 08

    Date of Signing

/s/ Stan Horton

    * Stan Horton     President & COO Cheniere Energy    

1-9-08

    Date of Signing    

/s/ Ed Lehotsky

    * Ed Lehotsky     Owner Representative    

1/8/2008

    Date of Signing    

 

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 3 of 3